DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Redzisz (6,612,434) in view of Platte (2005/0121275) and Kong et al  (20180206650)
As to claim 1, Redzisz discloses a storage apparatus (Figure 1) comprising: a main storage compartment (22), the main storage compartment being defined by a front wall (30), a rear wall (10, the rear wall extend to the lower section), a first side wall (34, the first side wall extend to the lower section), a second side wall (36 the second side wall extend to the lower section), a top wall (top wall would be at the outside surface of 20) and a bottom wall (18); a shoulder strap  (56) coupled to the storage apparatus and a user when the storage apparatus is worn with a portion of the shoulder strap touching the user’s shoulder (the should strap 56, column 2, lines 52-62 which teaches a shoulder strap being worn as a backpack over the shoulder when the two straps attached to back wall of the top and bottom or as a single side should strap when attached to the side wall of the 14 of the bag).   However, Redzisz does not disclose the front wall is restricted in movement by a catch to allow the front wall to be generally ninety-degrees to the main storage compartment and does not disclose the shoulder strap coupled to the storage apparatus at the top wall and the first sidewall.  
Platte discloses a storage apparatus (20) comprising a main storage compartment (compartment 24), the main storage compartment being defined by a top wall (28), a rear wall (38), a first side wall (32), a second side wall (34), and a bottom wall (30); a removably coupled front wall (36) coupled to the main storage compartment through a fastener (zipper 54) ; and wherein the removably coupled front wall (36) is restricted in movement by a catch (56) to allow the removably coupled top to be generally ninety-degrees to the main storage compartment (Figure 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front wall of Redzisz with catch as taught by Platte to prevent completely opening of the front panel while the front panel can also serve as a table to support items.

    PNG
    media_image1.png
    490
    617
    media_image1.png
    Greyscale

Kong discloses a bag (Figure 5) with top wall, side walls, back walls and front wall (Figure 5 as shown above), the bag further discloses a fold down back panel with a catch (106), Kong further discloses a shoulder strap which attached to the top wall adjacent to the backwall and the side wall adjacent to the back wall (as shown in Figure 5 above)  Kong also teaches various type of carrying strap over the shoulders (Figure 4A teaches the strap being attached to two end walls, Figure 5 shows two straps backpack type strap with one end attached to top wall and other end attached to the side wall).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoulder strap of Redzisz with two shoulder straps with one end of the shoulder strap attached to the top wall adjacent to the backwall and other end of the shoulder strap attached to the side wall adjacent to the back wall as taught by Kong in order to carry the entire weight of the bag with article store within the bag evenly with both side of the shoulder to reduce stress on single shoulder.
As to claim 5-6, Redzisz as modified further discloses the main storage compartment (compartment 24) comprises at least one main catch (the body 22 can be construct of fiber material), wherein the at least one main fabric catch is releasably attached to an interior surface of the front wall (36) wherein the at least one main catch is configured to create a tray when the main storage compartment is opened, the at least one main catch is configured to create a tray at a ninety-degree angle (Figure 9-10).  However, Redzisz as modified does not specifically disclose that the catch is made of fabric.  Platte discloses the body 22 can be construct of fiber material).  Therefore,  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the catch being made of the same fabric material as the body, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP2144.0.
As to claim 7, Redzisz discloses a storage apparatus (Figure 1) comprising: a main storage compartment (22), the main storage compartment being defined by a front wall (30), a rear wall (10, the rear wall extend to the lower section), a first side wall (34, the first side wall extend to the lower section ), a second side wall (36 the second side wall extend to the lower section), a top wall (top wall would be at the outside surface of 20) and a bottom wall (18), wherein the main storage compartment is configured to hold at least one tackle tray (26, but tackle tray not positively claimed), the at least one tackle stray that can comprises sealed storage compartments when housed in the main storage compartment of the storage apparatus (the lower compartment has a front access panel which permits access to a stack of sport tackle boxes); a shoulder strap  (56) coupled to the storage apparatus and a user when the storage apparatus is worn with a portion of the shoulder strap touching the user’s shoulder (the should strap 56, column 2, lines 52-62 which teaches a shoulder strap being worn as a backpack over the shoulder when the two straps attached to back wall of the top and bottom or as a single side should strap when attached to the side wall of the 14 of the bag).   However, Redzisz does not disclose the front wall is restricted in movement by a catch to allow the front wall to be generally ninety-degrees to the main storage compartment and does not disclose the shoulder strap coupled to the storage apparatus at the top wall and the first sidewall.  
Nevertheless, Platte discloses a storage apparatus (20) comprising a main storage compartment (compartment 24), the main storage compartment being defined by a top wall (28), a rear wall (38), a first side wall (32), a second side wall (34), and a bottom wall (30); a removably coupled front wall (36) coupled to the main storage compartment through a fastener (zipper 54) ; and wherein the removably coupled front wall (36) is restricted in movement by a catch (56) to allow the removably coupled top to be generally ninety-degrees to the main storage compartment (Figure 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front wall of Redzisz with catch as taught by Platte to prevent completely opening of the front panel while the front panel can also serve as a table to support items.

    PNG
    media_image1.png
    490
    617
    media_image1.png
    Greyscale

Kong discloses a bag (Figure 5) with top wall, side walls, back walls and front wall (Figure 5 as shown above), the bag further discloses a fold down back panel with a catch (106), Kong further discloses a shoulder strap which attached to the top wall adjacent to the backwall and the side wall adjacent to the back wall (as shown in Figure 5 above)  Kong also teaches various type of carrying strap over the shoulders (Figure 4A teaches the strap being attached to two end walls, Figure 5 shows two straps backpack type strap with one end attached to top wall and other end attached to the side wall).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoulder strap of Redzisz with two shoulder straps with one end of the shoulder strap attached to the top wall adjacent to the backwall and other end of the shoulder strap attached to the side wall adjacent to the back wall as taught by Kong in order to carry the entire weight of the bag with article store within the bag evenly with both side of the shoulder to reduce stress on single shoulder.
Claims 2-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Redzisz (6,612,434) in view of Platte (2005/0121275) and Kong et al  (20180206650), further in view of Cunningham (5,676,223).
As to claims 2-4, and 8-9, Redzisz as modified does not discloses a foldable panel, wherein the foldable panel is attached to the front wall, the foldable panel comprises at least one panel fabric catch, wherein the at least one panel fabric catch is releasably attached to an exterior surface of the front wall, wherein the at least one panel fabric catch is configured to create a tray when the foldable panel is opened, wherein the at least one panel fabric catch is configured to create a tray at a ninety-degree angle.    Nevertheless, Cunningham discloses a storage apparatus (10) comprises a storage compartment (70), a top wall (62), a bottom wall (64), first side walls (66), a second side wall (68)  a rear wall (72) and a front wall (36), a foldable panel (22), wherein the foldable panel (22) is attached to the front wall (36), the foldable panel (22) comprises at least one panel fabric catch, wherein the at least one panel catch (webbing 40) is releasably attached to an exterior surface of the front wall (36), wherein the at least one panel catch (40) is configured to create a tray when the foldable panel is opened (Figure 3 with the panel 22 laying 90 degrees from the front surface 36 which forming a tray), wherein the at least one panel catch (40) is configured to create a tray at a ninety-degree angle (Figure 3 of Cunningham).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front wall of Redzisz as modified with additional compartment form in the outer surface of the front wall with similar catch and foldable panel as taught by Cunningham to provide additional storage without the need of opening the main compartment and the foldable panel with catch to provide greater viewing angle of the secondary compartment.  
With regarding to the catch being made of fabric, since Redzisz as modified  by Platte discloses the material of the body being fabric, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material being made of the same fabric material as the body, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP2144.0.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Redzisz (6,612,434), Platte, III (2005/0121275), Kong et al  (20180206650) and Cunningham (5,676,223) further in view of Smith (2005/0082132).  
As to claim 10, Redzisz as modified does not discloses the storage compartment is configured to secure pouches via a fastener.  However, Smith discloses a storage system (100) discloses a side storage compartment [0026] by a foldable panel (122), the storage compartment comprises multiple pouches (pockets 138, 140, pockets 130,132,134 etc) all secure via fastener, i.e. hinged fastener.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interior surface of the storage compartment of Redzisz as modified by Cunningham with multiple pouches attached to the interior of the storage compartment as taught by Smith to provide addition pockets and pouch in order to organize small items within the storage system.
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/           Primary Examiner, Art Unit 3736